 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Brandt,                                   NO. CV-18-08314-PCT-ESW
10                     Plaintiff,
                                                       MEMORANDUM OF DECISION
11   v.                                                AND ORDER
12   MP BHC LLC, et al.,
13                     Defendants.
14
15          Before the Court is Magistrate Judge Eileen S. Willett’s Report and
16   Recommendation.            (Doc. 16.)   The Magistrate Judge filed the Report and
17   Recommendation with this Court on July 16, 2019. (Id.) To date, no objections have
18   been filed. The Magistrate Judge recommends that the Complaint (Doc. 1) be dismissed
19   without prejudice because the Complaint fails to establish this Court’s subject matter
20   jurisdiction. (Doc. 16 at 1.) Plaintiff was previously given notice of the deficiencies in the
21   Complaint. (Doc. 15.) He was given ample time to file an amended complaint but failed
22   to do so. (Id.)
23                                     STANDARD OF REVIEW
24          The Court “may accept, reject, or modify, in whole or in part, the findings or
25   recommendations made by the magistrate.” 28 U.S.C. ' 636(b)(1)(C); see Baxter v.
26   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). Parties have fourteen days from the
27   service of a copy of the Magistrate’s recommendation within which to file specific
28   written objections to the Court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72. Failure to
 1   object to a Magistrate Judge’s recommendation relieves the Court of conducting de novo
 2   review of the Magistrate Judge’s factual findings and waives all objections to those
 3   findings on appeal. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). A failure
 4   to object to a Magistrate Judge’s conclusion “is a factor to be weighed in considering the
 5   propriety of finding waiver of an issue on appeal.” Id.
 6                                         DISCUSSION
 7          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
 8   Objections having been made by any party thereto, the Court hereby incorporates and
 9   adopts the Magistrate Judge’s Report and Recommendation.
10                                        CONCLUSION
11          Accordingly, for the reasons set forth,
12          IT IS HEREBY ORDERED that the Court adopts the Report and
13   Recommendation of the Magistrate Judge. (Doc. 16.)
14          IT IS FURTHER ORDERED dismissing the Complaint (Doc. 1) without
15   prejudice. The Clerk of Court shall terminate this case.
16          Dated this 6th day of August, 2019.
17
18                                                      Honorable Stephen M. McNamee
19                                                      Senior United States District Judge

20
21
22
23
24
25
26
27
28


                                                -2-
